Citation Nr: 0123412	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied a permanent and total 
disability evaluation for pension purposes.

In written statements which the RO received in April and July 
2000, the veteran appears to assert entitlement to certain 
not clearly identified "temporary" benefits arising from a 
1999 illness and related surgery.  The Board refers this 
matter back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was born in July 1952; he has completed high 
school and two years of college; he has occupational 
experience in maintenance, and he is employed currently.

2.  The veteran's nonservice-connected disabilities are: 
gastrointestinal reflux disease, evaluated as 10 percent 
disabling, a deviated nasal septum, evaluated as 10 percent 
disabling, colon polyps and hypertension, both evaluated as 
noncompensable.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes are not met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102. 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, Part 4, 
Diagnostic Codes 7346, 6502, 7344, 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the totality of his nonservice-
connected disabilities render him unemployable.  A 
permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102. 3.156(a), 3.159 and 3.326(a)).  During the pendency 
of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including private and 
VA medical records and a report of VA examinations during the 
pendency of this matter, and other records, if any, which the 
veteran identified as pertinent to the claim.

A veteran may establish entitlement to a total disability 
pension pursuant to any of three analyses.  First, a veteran 
may demonstrate a permanent impairment so severe as to render 
an "average person" incapable of following a substantially 
gainful occupation.  38 U.S.C.A. § 1502 (West 1991).  Under 
this analysis each of the veteran's disabilities are rated 
under the applicable diagnostic code of the VA Schedule for 
Rating Disabilities (rating schedule).  The ratings then are 
combined.  A veteran with combined schedular evaluation of 
100 percent is permanently and totally disabled and entitled 
to a disability pension.  38 C.F.R. §§ 3.340, 4.15 (2000).  
In addition, a veteran who demonstrates permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or of the sight of both eyes, who becomes permanently 
helpless or bedridden, or who demonstrates certain 
congenital, developmental, hereditary or other familial 
conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. §§ 3.342, 4.15 (2000).

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes substantially 
gainful employment.  38  U.S.C.A. § 1502 (West 1991); 
38 C.F.R. § 4.17 (2000).  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  To be permanently and totally disabled under 
this analysis a veteran with a single disability must have a 
disability rating of at least 60 percent.  A veteran with two 
or more disabilities must have a combined disability rating 
of at least 70 percent and at least one disability with a 
minimum 40 percent rating.  A veteran found to be permanently 
and totally disabled under this standard is entitled to a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2000).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(2000).

Service personnel records confirm that the veteran was born 
in July 1952.  He claims to have completed two years of 
college and to have job experience in maintenance.  In April 
2000 he acknowledged that he was employed.

The Board reviews ratings assigned to each disability to 
determine entitlement to a permanent and total disability 
evaluation for pension purposes.  Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  In this case, the RO has assigned 
a combined 20 percent rating for the veteran's nonservice-
connected disorders, as follows:  gastrointestinal reflux 
disease and a deviated nasal septum, each evaluated as 10 
percent disabling, and colon polyps and hypertension, both 
evaluated as noncompensable.  Medical evidence includes VA 
and private examination, treatment and hospitalization 
records from January 1999 to March 2000.

Gastrointestinal reflux disease

The Board finds that the RO correctly assigned a 10 percent 
evaluation to the veteran's gastrointestinal reflux disease, 
rated as a hiatal hernia by analogy.  See 38 C.F.R. §§ 4.20, 
4.27, 4.114, DC 7346.  Medical evidence discloses that the 
veteran underwent surgeries in 1999 for a colon disorder 
identified as a benign inflamed polyp.  Medical records 
pertaining to this disorder include no evidence of cancer, 
ulceration or other masses or tumors.  A January 1999 note on 
private hospital stationary states that the veteran was to be 
"off work till [sic] 1/10/99 due to illness."  A report of 
a November 1999 VA colonoscopy disclosed no polyps or tumors 
and found a "normal colon."  Hospital discharge 
instructions note that the veteran could return to work three 
days after that operation.  During a May 2000 VA examination, 
the veteran complained of bloating, loss of weight, 
alternating constipation and diarrhea, and daily cramping if 
he did not take his medication, but he denied nausea, melena 
and hematemesis.  Findings included a soft abdomen with good 
bowel sounds and an absence of hepatosplenomegaly or fluid 
wave.  There is no medical evidence of hematemesis, melena, 
anemia, dysphagia, or pyrosis accompanied by substernal arm 
or shoulder pain, productive of considerable health 
impairment, as required for a rating higher than 10 percent 
for this disorder.  See 38 C.F.R. § 4.199, DC 7346.

Deviated nasal septum

The Board finds that the RO correctly assigned a 10 percent 
evaluation to the veteran's deviated nasal septum.  See 
38 C.F.R. § 4.96, DC 6502.  This is the highest and only 
evaluation available under the rating schedule for this 
disorder and requires a showing of 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  Id.  VA treatment records from March 2000 include 
a diagnosis for a deviated septum and veteran underwent nasal 
septum reconstruction in April 2000.  The May 2000 VA 
examination does not mention this disorder.  Except for the 
veteran's complaints of sinus discomfort, including 
stuffiness, there is no current, objectively confirmed 
symptomatology attributed to the veteran's deviated nasal 
septum and there is no medical evidence supporting a rating 
higher than 10 percent for this disorder.  Id.

Colon polyps

The Board finds that the RO correctly assigned a 
noncompensable evaluation for colon polyps or residuals 
therefrom.  Although medical records confirm the discovery 
and removal of a colon polyp in early 1999, VA records of the 
veteran's November 1999 colonoscopy disclose a normal colon 
and the report of the veteran's May 2000 examination 
diagnosed only a history of colon polyps.  VA rates colon 
polyps by analogy based upon evidence of interference with 
digestion.  38 C.F.R. § 4.114, DC 7344.  Except for 
symptomatology pertaining to gastrointestinal reflux 
discussed above, there is no evidence of residual 
manifestations of the veteran's colon polyps pertaining to 
digestion.  Therefore, there is no evidence upon which to 
base a compensable rating for this disorder.

Hypertension

Neither is there medical evidence supporting a compensable 
rating for hypertension.  VA and private medical records 
include a diagnosis for hypertension and document multiple 
blood pressure checks in 1999, including in January, May, 
June, August and November.  Although several of the readings 
are elevated, the evidence shows diastolic readings 
predominantly less than 100 and systolic readings 
predominantly less than 160.  The May 2000 examination report 
notes that the veteran did not take medication for 
hypertension.  Under current criteria, a compensable rating 
for high blood pressure requires predominant diastolic 
readings of at least 100, or predominant systolic readings of 
at least 160 or more, or a history of predominant diastolic 
readings with continuous medication required for control.  38 
C.F.R. § 4.104, DC 7101 (2000).  Evidence clearly shows that 
the veteran's hypertension does not reach this level of 
severity.

In consideration of the foregoing, the Board finds that the 
20 percent combined rating assigned to the veteran's non-
service connected disabilities is appropriate.  Therefore, 
lacking a 100 percent schedular evaluation or a showing of 
other specifically listed permanent disabilities, the veteran 
is not entitled to a permanent and total disability 
evaluation under an objective, "average person" analysis.  
See 38 C.F.R. § 4.15.  Neither is the veteran entitled to a 
schedular permanent and total evaluation under the more 
individualized standard.  See 38 C.F.R. §§ 4.16(a), 4.17.  
Not only does the total evaluation of the veteran's two 
disabilities not exceed the 70 percent required under this 
provision but also none of the disabilities are rated at a 
minimum of 40 percent.  Id.

The Board also finds that the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
under an extra-schedular analysis.  See 38 C.F.R. § 
3.321(b)(2).  The claims file includes ample evidence 
documenting the veteran's employment potential, including the 
January and November hospital notes indicating his ability to 
return to work following short periods of convalescence.  Not 
only is there no medical evidence showing the veteran to be 
permanently and totally disabled, but the veteran himself 
acknowledged current employment on his April 2000 application 
for benefits.  Therefore, the Board finds that the veteran 
does not present a disability picture so unusual as to render 
impractical the application of regular schedular standards 
under an extraschedular analysis.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In light of the above analysis, the Board finds that a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.  38 
U.S.C.A. § 5107(b).  The Board has considered the provisions 
of 38 U.S.C.A. 

§ 5107(b), but determines that there is not such a state of 
equipoise of positive and negative evidence to support 
favorable action on the veteran's appeal.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

